On December 31, 2009, the defendant was sentenced for violation of the conditions of a suspended sentence to the following: Count I: Five (5) years in the Montana State Prison, for the offense of Assault on a Peace Officer or Judicial Officer, a felony; Count II: Five (5) years in the Montana State Prison, for the offense of Assault on a Peace Officer or Judicial Officer, a felony, to run concurrently with Count I; Count III: Ten (10) years in the Montana State Prison, with ten (10) years suspended, for the offense of Criminal Mischief, a felony, to run consecutively to Counts I and II; Count IV: Ten (10) years in the Montana State Prison, with ten (10) years suspended, for the offense of Criminal Mischief, a felony, to run consecutively to Counts I and II and concurrently to Count III; and Count V: A six (6) month commitment to the Ravalli County Detention Center, for the offense of Driving Under the Influence of Alcohol or Drugs, a misdemeanor, to run concurrent to Count I.
On August 5, 2010, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Eric Olson. Counsel at the District Court level, Ron Piper, appeared via videoconference. The state was represented by County Attorney, George Corn, who also appeared via videoconference.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that “the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division *75that the sentence shall be affirmed.
Done in open Court this 5th day of August, 2010.
DATED this 13th day of August, 2010.
Chairperson, Hon. Blair Jones, Member, Hon. Richard Simonton and Member, Hon. Ray Dayton.